IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42286

STATE OF IDAHO,                                   )     2014 Unpublished Opinion No. 838
                                                  )
       Plaintiff-Respondent,                      )     Filed: December 3, 2014
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
CHRISTOPHER ALLEN WORTHLEY,                       )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Christopher Allen Worthley pled guilty to attempted strangulation and violation of a no
contact order. Idaho Code §§ 18-923, 18-920. The district court entered a withheld judgment
and placed Worthley on probation for a period of seven years. Subsequently, he violated his
probation and the district court revoked his probation and imposed a unified sentence of ten
years with three years determinate and retained jurisdiction.        After the period of retained
jurisdiction, the district court placed Worthley on probation for ten years. Just over a year later,
Worthley admitted to again violating his probation. The district court revoked his probation and
ordered his underlying sentence executed without reduction. Worthley filed an Idaho Criminal
Rule 35 motion, which the district court denied. Worthley appeals asserting that the district
court abused its discretion by denying his Rule 35 motion for a reduction of sentence.

                                                 1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Worthley’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Worthley’s Rule 35 motion is affirmed.




                                                2